DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments had been fully considered but are not persuasive.
It is not at all clear what Applicant is arguing on pages 6-9. Applicant appears to arguing that there is not a unique correspondence between a CFI and a subframe, in the sense that each subframe is to be assigned its own unique CFI value [“With regard to Example 3 of Ng, the specifically designed RRC signaling is only 2 bits, which cannot correspond to 10 subframes of a frame one to one, but can only be used for configuring CFI = 1, 2, or 3 for a subframe.”] This is clearly not a feature that is required by the claim language.  There is no recitation or limitation that requires a unique correspondence between CFI values and subframe/TTI.  If Applicant would be interested in this particular feature, it can consider amending the claim language to explicitly capture this feature, provided that adequate disclosure support exists. 

Applicant further argues that Fig. 7 is inadequate for rejecting the limitation “to obtain a CFI pattern…”, on page 9.  It is unclear why, based on Applicant’s statements therein. Applicant’s arguments do not appear to be relevant to the limitation, or how Fig. 7 is sufficient or insufficient for rejecting that limitation.



Further note that the features of TAKEDA being relied upon are the informational contents of the CFI disclosed therein, e.g., the number of PDCC symbols, and the other applicable features discussed in the rejection, and not necessarily all the specific processes and components, in their entirety as disclosed in TAKEDA, subsidiary or ancillary to the cited teachings.  To a PHOSITA, the cited teachings of TAKEDA would be readily combinable with NG’s teachings discussed in the rejection.  Applicant appears to be arguing on page 10 that TAKEDA’s teachings on CFIs, in the entirety of their specific details, would render TAKEDA noncombinable with NG, because the technical details of TAKEDA and NG, in their totality, respectively, are not capable of being dovetailed with each other.  But the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The rejection below set forth in painstaking detail how TAKEDA and NG would be combinable to reject the claim and it is believed that this is sufficient to sustain the examiner’s burden in this regard.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8-12, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0094456 A1 to Ng, in view of U.S. Patent Publication No. 2017/0374646 A1 to Takeda et al.
As to claim 1, Ng disclose a user equipment UE configured to obtain control information, the UE comprising:
a processor configured to obtain a Control Format Indicator (CFI) pattern from a RRC signal, wherein the CFI pattern comprises a set of CFI values, and each CFI value of the set of CFI values corresponds to one TTI or sTTI in a frame (Figs. 1 and 4, disclosing UE; Fig. 7 and paragraphs 39-47, 60-69, 90-100, disclosing the UE receiving a CFI pattern via RRC signaling that comprises CFI value(s) allocated for a plurality of subframes, wherein each subframe is a TTI, where Fig. 7 shows that each CFI corresponds to a subframe/TTI, where the subframes exist in a “frame”, teaching this limitation; further note that if we selected only 1 CFI out of each “frame”, then the collection of such CFIs would teach another embodiment of this recitation); and
“based on the CFI pattern” (see discussion and citations above, and paragraph 98, disclosing using the CFI values to decode/receive data).

Takeda discloses a CFI value indicative of a duration of a downlink control channel in the one TTI or sTTI (paragraph 8: “a user terminal can judge the number of PDCCH OFDM symbols in a predetermined TTI (for example, a subframe) based on the CFI transmitted in the PCFICH”, where the PDCCH teaches “downlink control channel” and “the number of PDCCH OFDM symbols” teaches “a duration of a downlink control channel”); 
a decoder configured to decode downlink control information carried on at least one downlink control channel (paragraph 8: “a user terminal can judge the number of PDCCH OFDM symbols in a predetermined TTI (for example, a subframe) based on the CFI transmitted in the PCFICH”, thus disclosing “on the at least one downlink control channel in the first TTI or the first sTTI”; paragraph 104: “DCI … is communicated by the PDCCH”, where paragraph 143 discloses a “received signal processing section 404” that receives and decodes the DCI, thus teaching “to decode downlink control information carried on the at least one downlink control channel” in view of the teachings in paragraph 8 discussed above; furthermore, paragraph 8’s disclosure that “a user terminal can judge the number of PDCCH OFDM symbols in a predetermined TTI (for example, a subframe) based on the CFI transmitted in the PCFICH”, in view of the reception and decoding of the DCI disclosed in paragraphs 104 and 143, further teaches “to decode, based on the CFI value”, thus teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Takeda discussed above, in conjunction with and to modify the teachings of Ng, to reject the limitations of this claim.  In particular, to a PHOSITA, it would have been obvious that Takeda’s teaching of “a CFI value indicative of a duration of a downlink control channel in the one TTI or sTTI” is combinable with and/or may modify Ng’s teaching of each CFI value of the set of CFI values, to 
As to claim 2, Takeda and Ng teach the UE as in the parent claim 1.
Ng further discloses wherein each CFI value of the set of CFI values corresponds to a TTI of a set of TTIs or an sTTI of a set of sTTIs within a frame. (Figs. 1 and 4, disclosing UE; Fig. 7 and paragraphs 39-47, 60-69, 90-100, disclosing the UE receiving a CFI pattern via RRC signaling that comprises CFI value(s) allocated for a plurality of subframes, wherein each subframe is a TTI, where Fig. 7 shows that each CFI corresponds to a subframe/TTI, where the subframes exist in a “frame”, teaching this limitation; further note that if we selected only 1 CFI out of each “frame”, then the collection of such CFIs would teach another embodiment of this recitation).
As to claim 9, Takeda and Ng teach the UE as in the parent claim 1.
Ng further discloses wherein the CFI pattern is configured semi-statically (Fig. 7 and paragraphs 39-47, 60-69, 90-100, disclosing the UE receiving a CFI pattern that comprises CFI values allocated over a plurality of subframes, wherein each subframe is a TTI, and wherein the subframes are included in “frames”; see paragraph 41: semi-static RRC signaling is used to (re)configured the CFI pattern).
As to claim 10, Takeda and Ng teach the UE as in the parent claim 1.
Ng further discloses wherein the CFI pattern is configured semi-statically (Fig. 7 and paragraphs 39-47, 60-69, 90-100, disclosing the UE receiving a CFI pattern that comprises CFI values allocated over a plurality of subframes, wherein each subframe is a TTI, and wherein the subframes are included in “frames”; see paragraph 41: semi-static RRC signaling is used to (re)configured the CFI pattern),
The UE further comprising: a receiver configured to receive a RRC signaling from a network node, wherein information indicating the CFI pattern is carried in the RRC signal, and wherein the processing unit is configured to obtain the CFI pattern from the RRC signal (see discussion and citations above, wherein the CFI pattern is transmitted from the network to the UE via “dedicated RRC signaling”).

As to claim 8, Takeda and Ng teach the UE as in the parent claim 1.
Ng does not appear to explicitly disclose wherein the downlink control channel is a physical downlink control channel (PDCCH) or a short physical downlink control channel (sPDCCH).
Takeda further discloses wherein the downlink control channel is a physical downlink control channel (PDCCH) or a short physical downlink control channel (sPDCCH). (paragraph 8: “a user terminal can judge the number of PDCCH OFDM symbols in a predetermined TTI (for example, a subframe) based on the CFI transmitted in the PCFICH”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Takeda discussed above, in conjunction with and to modify the teachings of Ng, to reject the limitations of this claim.  The cited references are in the same field of endeavor with regard to control signaling for allocating resources of wireless networks.  The suggestion/motivation would have been to improve resource allocation and utilization for the various data and control channels, in view of the use of CFIs. (Ng, paragraphs 1-42; Takeda, paragraphs 1-12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 21, Takeda and Ng teach the UE as in the parent claim 1.
Ng further discloses wherein the set of CFI values consists of 10 CFI values (Fig. 7 and paragraphs 39-47, 60-69, 90-100, disclosing the UE receiving a CFI pattern that comprises CFI values allocated over a plurality of subframes, wherein each subframe is a TTI, and wherein the subframes are included in “frames”, wherein in each “frame”, there are 10 subframes, each corresponding to a CFI value).

As to claim 12, please see rejection for claim 2 above.
As to claims 11 and 18, please see rejections for claims 1 and 8 above.
As to claim 19, please see rejection for claim 9 above.
As to claim 20, please see rejection for claim 10 above.
As to claim 22, please see rejection for claim 21 above.

Claims 3, 4, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0094456 A1 to Ng, in view of U.S. Patent Publication No. 2017/0374646 A1 to Takeda et al., further in view of U.S. Patent Publication No. 2014/0098774 A1 to Gao et al.
As to claim 3, Takeda and Ng teach the UE as in the parent claim 2.
Gao further discloses wherein the set of TTIs comprises a downlink TTI and a special TTI; or wherein the set of sTTIs comprises a downlink sTTI, and a special sTTI. (see, e.g., Figs. 5-6 and Table 1, disclosing downlink, uplink and special subframes [which teaches TTIs])
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Gao discussed above, in conjunction with and to modify the teachings of Ng and Takeda, to reject the limitations of this claim.  This is at least because the cited references are in the same field of endeavor with regard to allocation and scheduling resources of wireless networks.  The suggestion/motivation would have been to improve resource allocation and utilization for the various data and control channels. (Ng, paragraphs 1-42; Takeda, paragraphs 1-12; Gao, paragraphs 1-38).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 4, Ng and Takeda teach the UE as in the parent claim 2.
Gao further discloses wherein the set of TTIs further comprises an uplink TTI; or wherein the set of sTTIs further comprises an uplink sTTI.  (see, e.g., Figs. 5-6 and Table 1, disclosing downlink, uplink and special subframes [which teaches TTIs])
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Gao discussed above, in conjunction with and to modify the teachings of Ng and Takeda, to reject the limitations of this claim.  This is at least because the cited references are in the same field of endeavor with regard to allocation and scheduling resources of wireless networks.  The suggestion/motivation would have been to improve resource allocation and utilization for the various data and control channels. (Ng, paragraphs 1-42; Takeda, paragraphs 1-12; Gao, paragraphs 1-38).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 13, 14, please see rejections for claims 3, 4 above.


Potentially Allowable Subject Matter
Cancelled claims 7 and 17, as indicated in the office action of 12/15/20, may potentially be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that all outstanding rejections/objections are successfully traversed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463